--------------------------------------------------------------------------------

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES. ANY TRANSFEREE OF THIS SECURITY SHOULD
CAREFULLY REVIEW THE TERMS OF THIS SECURITY, INCLUDING SECTION 4(a) HEREOF. THE
PRINCIPAL AMOUNT REPRESENTED BY THIS SECURITY AND, ACCORDINGLY, THE SECURITIES
ISSUABLE UPON CONVERSION OF THIS SECURITY MAY BE LESS THAN THE AMOUNTS SET FORTH
ON THE FACE HEREOF PURSUANT TO SECTION 4(a) OF THIS SECURITY.

Principal Amount: $54,348 Original Issue Date: March 5, 2015 Purchase Price:
$50,000  

12% SENIOR SECURED CONVERTIBLE DEBENTURE
DUE 2015


            THIS 12% SENIOR SECURED CONVERTIBLE DEBENTURE is one of a series of
duly authorized and validly issued 12% Senior Secured Convertible Debentures of
World Moto, Inc., a Nevada corporation, (the “Company”), having its principal
place of business at 131 Thailand Science Park INC-1 #214, Phahonyothin Road,
Klongl, Klong Luang, Patumthani 12120 Thailand, designated as its 12% Senior
Secured Convertible Debenture due 2015 (this debenture, the “Debenture” and,
collectively with the other debentures of such series, the “Debentures”).

            All obligations under this Debenture are secured by assets of the
Company, as more fully set forth in the security agreement between the Company
and the Holder, executed as of the Original Issuance Date.

            FOR VALUE RECEIVED, the Company promises to pay to Redwood
Management, LLC or its registered assigns (the “Holder”), or shall have paid
pursuant to the terms hereunder, the principal sum of $54,348 on the twelve
month anniversary of the issue date hereof (the “Maturity Date”) or such earlier
date as this Debenture is required or permitted to be repaid as provided
hereunder, and to pay interest to the Holder on the aggregate unconverted and
then outstanding principal amount of this Debenture in accordance with the
provisions hereof. This Debenture shall have an original issue discount of eight
percent (8%) from the stated Principal Amount. This Debenture is subject to the
following additional provisions:

1

--------------------------------------------------------------------------------

Section 1.        Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture, (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement and (b) the
following terms shall have the following meanings:

            “Alternate Consideration” shall have the meaning set forth in
Section 5(e).

            “Amortization Amount” means (i) with respect to any Amortization
Date other than the Maturity Date (the “applicable Amortization Date”), the
product of (A) the quotient of one divided by the number of remaining
Amortization Dates, including the applicable Amortization Date and the Maturity
Date, and (B) the outstanding principal amount of this Debenture on the
applicable Amortization Date, and (ii) with respect to the Amortization Date
that is the Maturity Date, the principal amount of this Debenture outstanding as
of such Amortization Date (in each case, as any such Amortization Amount may be
reduced pursuant to the terms of this Debenture, whether upon conversion,
redemption or otherwise) together with, in each case of clauses (i) and (ii)
above, the sum of any accrued and unpaid interest as of such Amortization Date
under this Debenture.

            “Amortization Date” shall have the meaning set forth in Section
2(c).

            “Amortization Notice Date” shall have the meaning set forth in
Section 2(c).

            “Authorized Failure Shares” shall have the meaning set forth in
Section 4(c)(vi).

            “Amortizing Conversion Notice” shall have the meaning set forth in
Section 2(c).

            “Authorized Share Failure” shall have the meaning set forth in
Section 4(c)(vi).

            “Bankruptcy Event” means any of the following events: (a) the
Company or any Significant Subsidiary (as such term is defined in Rule 1-02(w)
of Regulation S-X) thereof commences a case or other proceeding under any
bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
relating to the Company or any Significant Subsidiary thereof, (b) there is
commenced against the Company or any Significant Subsidiary thereof any such
case or proceeding that is not dismissed within 60 days after commencement, (c)
the Company or any Significant Subsidiary thereof is adjudicated insolvent or
bankrupt or any order of relief or other order approving any such case or
proceeding is entered, (d) the Company or any Significant Subsidiary thereof
suffers any appointment of any custodian or the like for it or any substantial
part of its property that is not discharged or stayed within 60 calendar days
after such appointment, (e) the Company or any Significant Subsidiary thereof
makes a general assignment for the benefit of creditors, (f) the Company or any
Significant Subsidiary thereof calls a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts or (g) the
Company or any Significant Subsidiary thereof, by any act or failure to act,
expressly indicates its consent to, approval of or acquiescence in any of the
foregoing or takes any corporate or other action for the purpose of effecting
any of the foregoing.

2

--------------------------------------------------------------------------------

            “Base Conversion Price” shall have the meaning set forth in Section
5(b).

            “Beneficial Ownership Limitation” shall have the meaning set forth
in Section 4(d).

            “Business Day” means any day except any Saturday, any Sunday, any
day which is a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.

            “Buy-In” shall have the meaning set forth in Section 4(c)(v).

            “Change of Control Transaction” means the occurrence after the date
hereof of any of (a) an acquisition after the date hereof by an individual or
legal entity or “group” (as described in Rule 13d-5(b)(1) promulgated under the
Exchange Act) of effective control (whether through legal or beneficial
ownership of capital stock of the Company, by contract or otherwise) of in
excess of 50% of the voting securities of the Company (other than by means of
conversion or exercise of the Debentures and the Securities issued together with
the Debentures), (b) the Company merges into or consolidates with any other
Person, or any Person merges into or consolidates with the Company and, after
giving effect to such transaction, the stockholders of the Company immediately
prior to such transaction own less than 50% of the aggregate voting power of the
Company or the successor entity of such transaction, (c) the Company sells or
transfers all or substantially all of its assets to another Person and the
stockholders of the Company immediately prior to such transaction own less than
50% of the aggregate voting power of the acquiring entity immediately after the
transaction, (d) a replacement at one time or within a one year period of more
than one-half of the members of the Board of Directors which is not approved by
a majority of those individuals who are members of the Board of Directors on the
Original Issue Date (or by those individuals who are serving as members of the
Board of Directors on any date whose nomination to the Board of Directors was
approved by a majority of the members of the Board of Directors who are members
on the date hereof), or (e) the execution by the Company of an agreement to
which the Company is a party or by which it is bound, providing for any of the
events set forth in clauses (a) through (d) above.

            “Company Notice Date” shall have the meaning set forth in Section
6(a).

            “Conversion” shall have the meaning ascribed to such term in Section
4.

            “Conversion Date” shall have the meaning set forth in Section 4(a).

            “Conversion Price” shall have the meaning set forth in Section 4(b).

            “Conversion Schedule” means the Conversion Schedule in the form of
Schedule 1 attached hereto.

3

--------------------------------------------------------------------------------

            “Conversion Shares” means, collectively, the shares of Common Stock
issuable upon conversion of this Debenture in accordance with the terms hereof.

            “Conversion Share Ratio” means as to any applicable Amortization
Date (as defined below), the quotient of (i) the number of Pre-Amortization
Conversion Shares delivered in connection with such Amortization Date divided by
(ii) the number of Post-Amortization Conversion Shares applicable to such
Amortization Date.

            “Debenture Register” shall have the meaning set forth in Section
2(c).

            “Dilutive Issuance” shall have the meaning set forth in Section
5(b).

            “Dilutive Issuance Notice” shall have the meaning set forth in
Section 5(b).

             “Equity Conditions” means, during the period in question, (a) the
Company shall have duly honored all previous conversions and redemptions
pursuant to this Debenture, if any, (b) the Company shall have paid all
liquidated damages and other amounts owing to the Holder in respect of this
Debenture, (c) the Common Stock is trading on a Trading Market and all of the
shares issuable pursuant to the Transaction Documents are listed or quoted for
trading on such Trading Market (and the Company believes, in good faith, that
trading of the Common Stock on a Trading Market will continue uninterrupted for
the foreseeable future), (d) there is a sufficient number of authorized but
unissued and otherwise unreserved shares of Common Stock for the issuance of all
of the shares then issuable pursuant to the Transaction Documents, (e) there is
no existing Event of Default and no existing event which, with the passage of
time or the giving of notice, would constitute an Event of Default, (f) the
issuance of the shares in question to the Holder would not violate the
limitations set forth in Section 4(d) herein, (g) there has been no public
announcement of a pending or proposed Fundamental Transaction or Change of
Control Transaction that has not been has not been abandoned, terminated or
consummated, (h) the applicable Holder is not in possession of any information
provided by the Company that constitutes, or may constitute, material non-public
information, and (i) the Company meets the current public information
requirements under Rule 144 and the Holder is able to sell its Registrable
Securities (as defined in the Registration Rights Agreement) pursuant to Rule
144.

            “Event of Default” shall have the meaning set forth in Section 8(a).

            “Fixed Conversion Price” means, as of any date of determination,
$0.03, subject to adjustment as provided herein.

            “Fundamental Transaction” shall have the meaning set forth in
Section 5(e).

            “Holder Notice Date” shall have the meaning set forth in Section
6(a).

            “Interest Make-Whole Amount” means with respect to each $1,000
principal amount of Debentures, an amount equal to the amount of any interest
that, but for the Holder’s exercise of its conversion right pursuant to Section
4, an Optional Redemption by the Company pursuant to Section 6, or acceleration
pursuant to Section 8(b) would have accrued under the Debentures at the Interest
Rate for the period from the applicable Conversion Date, Optional Redemption
Date or acceleration date through the one year anniversary of the Original Issue
Date, discounted to the present value of such interest using a discount rate
equal to the interest rate of U.S. Treasury Bonds with equivalent remaining
terms from the applicable Conversion Date, Optional Redemption Date or
acceleration date through the one year anniversary of the Original Issue Date.

4

--------------------------------------------------------------------------------

            “Interest Notice Period” shall have the meaning set forth in Section
2(a).

            “Interest Payment Date” shall have the meaning set forth in Section
2(a).

            “Interest Share Amount” shall have the meaning set forth in Section
2(a).

            “Late Fees” shall have the meaning set forth in Section 2(d).

            “Mandatory Default Amount” means the sum of (a) the greater of (i)
the outstanding principal amount of this Debenture, plus all accrued and unpaid
interest hereon, plus the applicable Interest Make-Whole Amount, divided by the
Conversion Price on the date the Mandatory Default Amount is either (A) demanded
(if demand or notice is required to create an Event of Default) or otherwise due
or (B) paid in full, whichever has a lower Conversion Price, multiplied by the
VWAP on the date the Mandatory Default Amount is either (x) demanded or
otherwise due or (y) paid in full, whichever has a higher VWAP, or (ii) 118% of
the outstanding principal amount of this Debenture, plus 100% of accrued and
unpaid interest hereon, plus the applicable Interest Make-Whole Amount, and (b)
all other amounts, costs, expenses and liquidated damages due in respect of this
Debenture.

            “New York Courts” shall have the meaning set forth in Section 9(d).

            “Notice of Conversion” shall have the meaning set forth in Section
4(a).

            “Optional Redemption” shall have the meaning set forth in Section
6(a).

            “Optional Redemption Date” shall have the meaning set forth in
Section 6(a).

            “Optional Redemption Notice” shall have the meaning set forth in
Section 6(a).

            “Optional Redemption Notice Date” shall have the meaning set forth
in Section 6(a).

            “Optional Redemption Period” shall have the meaning set forth in
Section 6(a).

            “Original Issue Date” means the date of the first issuance of the
Debentures, regardless of any transfers of any Debenture and regardless of the
number of instruments which may be issued to evidence such Debentures.

            “Post-Amortization Conversion Shares” means that number of shares of
Common Stock that would be required to be delivered pursuant to Section 2(c) on
an applicable Amortization Date without taking into account the delivery of any
Pre-Amortization Conversion Shares (as defined below).

5

--------------------------------------------------------------------------------

            “Purchase Agreement” means the Securities Purchase Agreement, dated
as of , 2015 among the Company and the Holder, as amended, modified or
supplemented from time to time in accordance with its terms.

            “Purchase Rights” shall have the meaning set forth in Section 5(c).

             “Redemption Amount” means the sum of (a) 125% of the then
outstanding principal amount of the Debenture, (b) accrued but unpaid interest,
(c) the applicable Interest Make-Whole Amount, and (d) all liquidated damages
and other amounts due in respect of the Debenture.

            “Registration Rights Agreement” means the Registration Rights
Agreement, dated as of the date of the Purchase Agreement, among the Company and
the Holder, in the form of Exhibit B attached to the Purchase Agreement.

            “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale of the Underlying Shares by each Holder as provided for in the
Registration Rights Agreement.

            “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

            “Share Delivery Date” shall have the meaning set forth in Section
4(c)(ii).

            “Successor Entity” shall have the meaning set forth in Section 5(e).

            “Trading Day” means a day on which the principal Trading Market is
open for trading.

            “Trading Market” means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board (or
any successors to any of the foregoing including the OTC QB).

            “VWAP” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market other than the OTC Bulletin Board, the daily volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the Trading Market on which the Common Stock is then listed or quoted as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:00 p.m. (New York City time)), (b) if the Common Stock is then quoted
on the OTC Bulletin Board, the volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the OTC Bulletin Board, (c) if
the Common Stock is not then listed or quoted for trading on a Trading Market
and if prices for the Common Stock are then reported in the “Pink Sheets”
published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (d) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holders of a majority in interest of the
Debentures then outstanding and reasonably acceptable to the Company, the fees
and expenses of which shall be paid by the Company.

6

--------------------------------------------------------------------------------

Section 2.        Interest and Amortization.

            a)        Interest. The Company shall pay guaranteed interest to the
Holder on the aggregate principal amount of this Debenture at the rate of 12%,
regardless of when the principal amount is repaid. Interest hereunder will be
paid to the Person in whose name this Debenture is registered on the records of
the Company regarding registration and transfers of this Debenture (the
“Debenture Register”).

            b)        Amortization. Beginning on the sixth-month anniversary of
the date of the Original Issue Date and on the monthly anniversary of such day
for each succeeding month thereafter through and including the Maturity Date
(each, an “Amortization Date”), the Company shall pay to the Holder an amount
equal to the Amortization Amount for such Amortization Date. At least five
Trading Days prior to each Amortization Date, the Company shall notify the
Holder (the date of each such notification, or if such notice is not timely
provided, the date such notice should have been provided, an “Amortization
Notice Date”, and such notice, an “Amortization Notice”) whether the
Amortization Amount will be paid in cash or pursuant to an Amortizing Conversion
(as defined below). If such notice is not timely provided, the Amortization
Amount shall be paid pursuant to an Amortizing Conversion. No later than two (2)
Trading Days after delivery or deemed delivery (as applicable) of the applicable
Amortization Notice electing, in whole or in part, an Amortizing Conversion, the
Company shall deliver to the Holder’s account with DTC such number of shares of
Common Stock (the “Pre-Amortization Conversion Shares”) equal to the quotient of
(x) such Amortization Amount divided by (y) the lesser of (i) the Conversion
Price calculated in accordance with 4(b), and (ii) 60% of the average of the
VWAP for the five Trading Day period ending on, and including, the Trading Day
immediately preceding the Amortization Notice Date, and as to which the Holder
shall be the owner thereof as of such time of delivery or deemed delivery (as
the case may be) of such Amortization Notice. On each Amortization Date on which
the Amortization Amount is to be paid in shares of Common Stock rather than
cash, the Company shall pay to the Holder of this Debenture the applicable
Amortization Amount due on such date by converting (each an “Amortizing
Conversion”) such Amortization Amount in accordance with Section 4(c), except
that (A) the Conversion Price shall be equal to the lesser of (i) the Conversion
Price calculated in accordance with 4(b), and (ii) 60% of the average of the
VWAP for the five Trading Day period ending on, and including, the Trading Day
immediately preceding the Amortization Date and (B) such shares of Common Stock
shall be delivered to the Holder on the Amortization Date. The number of shares
of Common Stock to be delivered upon such Amortizing Conversion shall be reduced
by the number of any Pre-Amortization Conversion Shares delivered in connection
with such Amortization Date. Notwithstanding the foregoing, the Company shall
not be entitled to effect an Amortizing Conversion with respect to any portion
of such Amortization Amount and shall be required to pay the entire amount of
such Amortization Amount in cash if the Equity Conditions are not true and
correct from the Amortization Notice Date through the Amortization Date, except
that the Company may still issue shares on the applicable Amortization Date in
accordance with Section 4(c) with the written consent of the Holder. If any of
the Equity Conditions are not satisfied (or waived in writing by the Holder) on
such Amortization Date or on such date a Amortizing Conversion is not otherwise
permitted under any other provision of this Note, then the Company shall pay the
applicable Amortization Amount to the Holder within three (3) days of such
Amortization Date, by wire transfer of immediately available funds. In addition,
if any of the Equity Conditions are not satisfied (or waived in writing by the
Holder) on such Amortization Date or on such date a Amortizing Conversion is not
otherwise permitted under any other provision of this Note, then, at the
Holder’s option, either (I) the Holder shall return any Pre-Amortization
Conversion Shares delivered in connection with the applicable Amortization Date
or (II) the applicable Amortization Amount shall be reduced by the product of
(X) the Amortization Amount applicable to such Amortization Date multiplied by
(Y) the Conversion Share Ratio. If, with respect to an Amortization Date, the
number of Pre-Amortization Conversion Shares delivered to the Holder exceeds the
number of Post-Amortization Conversion Shares with respect to such Amortization
Date, then the number of shares of Common Stock equal to such excess shall
constitute a credit against the number of shares of Common Stock to be issued to
such Holder pursuant to this Section 2(c), at the option of the Holder, either
(x) against any conversion of this Note pursuant to Section 4 as selected by the
Holder or (y) on the Maturity Date, or, if earlier, the last Amortization Date,
reducing the number of shares of Common Stock required to be actually issued by
the Company to the Holder on such date by the amount of such excess on a
share-for-share basis. Delivery of shares of Common Stock for an Amortizing
Conversion shall be made in accordance with the provisions of Section 4(c)
below. The Company may elect to make a payment of the Amortization Amount in
cash to the Holder upon notice to the Holder. If the Company elects or is
required to pay the Amortization Amount in cash, in whole or in part, in
accordance with this Section 2(c), then the amount shall be paid in cash on the
applicable Amortization Date by wire transfer to the Holder of immediately
available funds in an amount equal to the applicable Amortization Amount.

7

--------------------------------------------------------------------------------

            d)        Late Fee. All overdue accrued and unpaid interest to be
paid hereunder shall entail a late fee at an interest rate equal to the lesser
of 18% per annum or the maximum rate permitted by applicable law (the “Late
Fees”) which shall accrue daily from the date such interest is due hereunder
through and including the date of actual payment in full.

            e)        Prepayment. Except as otherwise set forth in this
Debenture in Section 6, the Company may not prepay any portion of the principal
amount of this Debenture without the prior written consent of the Holder.

Section 3.        Registration of Transfers and Exchanges.

            a)        Different Denominations. This Debenture is exchangeable
for an equal aggregate principal amount of Debentures of different authorized
denominations, as requested by the Holder surrendering the same. No service
charge will be payable for such registration of transfer or exchange.

            b)        Investment Representations. This Debenture has been issued
subject to certain investment representations of the original Holder set forth
in the Purchase Agreement and may

8

--------------------------------------------------------------------------------

be transferred or exchanged only in compliance with the Purchase Agreement and
applicable federal and state securities laws and regulations.

            c)        Reliance on Debenture Register. Prior to due presentment
for transfer to the Company of this Debenture, the Company and any agent of the
Company may treat the Person in whose name this Debenture is duly registered on
the Debenture Register as the owner hereof for the purpose of receiving payment
as herein provided and for all other purposes, whether or not this Debenture is
overdue, and neither the Company nor any such agent shall be affected by notice
to the contrary.

Section 4.        Conversion.

            a)        Voluntary Conversion. At any time after the Original Issue
Date until this Debenture is no longer outstanding, this Debenture shall be
convertible, in whole or in part, into shares of Common Stock at the option of
the Holder, at any time and from time to time (subject to the conversion
limitations set forth in Section 4(d) hereof). The Holder shall effect
conversions by delivering to the Company a Notice of Conversion, the form of
which is attached hereto as Annex A (each, a “Notice of Conversion”), specifying
therein the principal amount and accrued interest of this Debenture to be
converted and the date on which such conversion shall be effected (such date,
the “Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
is deemed delivered hereunder. In the event of a partial conversion of this
Debenture pursuant hereto, the Principal amount converted shall be deducted from
the Amortization Amount(s) relating to the Amortization Date(s) as set forth in
the applicable Notice of Conversion. No ink-original Notice of Conversion shall
be required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Notice of Conversion form be required. To effect
conversions hereunder, the Holder shall not be required to physically surrender
this Debenture to the Company unless the entire principal amount of this
Debenture, plus all accrued and unpaid interest thereon, has been so converted.
Conversions hereunder shall have the effect of lowering the outstanding
principal amount of this Debenture in an amount equal to the applicable
conversion. The Holder and the Company shall maintain records showing the
principal amount(s) converted and the date of such conversion(s). The Company
may deliver an objection to any Notice of Conversion within one (1) Business Day
of delivery of such Notice of Conversion. The Holder, and any assignee by
acceptance of this Debenture, acknowledge and agree that, by reason of the
provisions of this paragraph, following conversion of a portion of this
Debenture, the unpaid and unconverted principal amount of this Debenture may be
less than the amount stated on the face hereof.

            b)        Conversion Price. The conversion price (the “Conversion
Price”) in effect on any Conversion Date shall be the lesser of (i) the Fixed
Conversion Price and (ii) the price equal to 60% of the lowest traded price per
share of the Common Stock during the 25 Trading Days immediately preceding the
date of conversion.

            c)        Mechanics of Conversion.

9

--------------------------------------------------------------------------------

            i.           Conversion Shares Issuable. The number of Conversion
Shares issuable upon a conversion hereunder shall be determined by the quotient
obtained by dividing (x) the outstanding principal amount of this Debenture
being converted, plus accrued interest, plus, the applicable Interest Make-Whole
by (y) the Conversion Price.

            ii.          Delivery of Certificate Upon Conversion. Not later than
three (3) Trading Days after each Conversion Date (the “Share Delivery Date”),
the Company shall deliver, or cause to be delivered, to the Holder a certificate
or certificates representing Conversion Shares which, on or after the Effective
Date, shall be free of restrictive legends and trading restrictions (other than
those which may then be required by the Purchase Agreement) representing the
number of Conversion Shares being acquired upon the conversion of this
Debenture. On or after the Effective Date, the Company shall deliver any
certificate or certificates required to be delivered by the Company under this
Section 4(c) electronically through the Depository Trust Company or another
established clearing corporation performing similar functions.

            iii.        Failure to Deliver Certificates. If, in the case of any
Notice of Conversion, such certificate or certificates are not delivered to or
as directed by the applicable Holder by the Share Delivery Date, the Holder
shall be entitled to elect by written notice to the Company at any time on or
before its receipt of such certificate or certificates, to rescind such
Conversion, in which event the Company shall promptly return to the Holder any
original Debenture delivered to the Company and the Holder shall promptly return
to the Company the Common Stock certificates issued to such Holder pursuant to
the rescinded Notice of Conversion.

            iv.         Obligation Absolute. The Company’s obligations to issue
and deliver the Conversion Shares upon conversion of this Debenture in
accordance with the terms hereof are absolute and unconditional, irrespective of
any action or inaction by the Holder to enforce the same, any waiver or consent
with respect to any provision hereof, the recovery of any judgment against any
Person or any action to enforce the same, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of such Conversion Shares;
provided, however, that such delivery shall not operate as a waiver by the
Company of any such action the Company may have against the Holder.

            v.          Compensation for Buy-In on Failure to Timely Deliver
Certificates Upon Conversion. In addition to any other rights available to the
Holder, if the Company fails for any reason to deliver to the Holder such
certificate or certificates by the Share Delivery Date pursuant to Section
4(c)(ii), and if after such Share Delivery Date the Holder is required by its
brokerage firm to purchase (in an open market transaction or otherwise), or the
Holder’s brokerage firm otherwise purchases, shares of Common Stock to deliver
in satisfaction of a sale by the Holder of the Conversion Shares which the
Holder was entitled to receive upon the conversion relating to such Share
Delivery Date (a “Buy-In”), then the Company shall (A) pay in cash to the Holder
(in addition to any other remedies available to or elected by the Holder) the
amount, if any, by which (x) the Holder’s total purchase price (including any
brokerage commissions) for the Common Stock so purchased exceeds (y) the product
of (1) the aggregate number of shares of Common Stock that the Holder was
entitled to receive from the conversion at issue multiplied by (2) the actual
sale price at which the sell order giving rise to such purchase obligation was
executed (including any brokerage commissions) and (B) at the option of the
Holder, either reissue (if surrendered) this Debenture in a principal amount
equal to the principal amount of the attempted conversion (in which case such
conversion shall be deemed rescinded) or deliver to the Holder the number of
shares of Common Stock that would have been issued if the Company had timely
complied with its delivery requirements under Section 4(c)(ii). For example, if
the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of this Debenture with
respect to which the actual sale price of the Conversion Shares (including any
brokerage commissions) giving rise to such purchase obligation was a total of
$10,000 under clause (A) of the immediately preceding sentence, the Company
shall be required to pay the Holder $1,000. The Holder shall provide the Company
written notice indicating the amounts payable to the Holder in respect of the
Buy-In and, upon request of the Company, evidence of the amount of such loss.
Nothing herein shall limit a Holder’s right to pursue any other remedies
available to it hereunder, at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief with respect to the
Company’s failure to timely deliver certificates representing shares of Common
Stock upon conversion of this Debenture as required pursuant to the terms
hereof.

10

--------------------------------------------------------------------------------

            vi.         Reservation of Shares Issuable Upon Conversion. So long
as this Debenture is outstanding, the Company shall take all action necessary to
reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversion of the Debenture, a number of
shares of Common Stock, as of any date of determination, in accordance with the
following formula:

Required Minimum = (OA/CP) x 3

OA = the outstanding principal amount of this Debenture, plus 100% of accrued
and unpaid interest hereon, plus the applicable Interest Make-Whole Amount on
such date of determination;

CP = the applicable Conversion Price on such date of determination.

            The Company covenants that all shares of Common Stock that shall be
so issuable shall, upon issue, be duly authorized, validly issued, fully paid
and nonassessable, and, if the Registration Statement is then effective under
the Securities Act shall be registered for public resale in accordance with such
Registration Statement (subject to such Holder’s compliance with its obligations
under the Registration Rights Agreement).

            vii.        Insufficient Authorized Shares. If, notwithstanding
Section 4(c)(v), and not in limitation thereof, at any time while any of the
Debentures remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon conversion of the Debentures at least a number of
shares of Common Stock equal to the Required Minimum specified in Section
4(c)(v) (an “Authorized Share Failure”), then the Company shall immediately take
all action necessary to increase the Company’s authorized shares of Common Stock
to an amount sufficient to allow the Company to reserve the applicable amount
for the Debentures then outstanding. Without limiting the generality of the
foregoing sentence, as soon as practicable after the date of the occurrence of
an Authorized Share Failure, but in no event later than sixty (60) days after
the occurrence of such Authorized Share Failure, the Company shall hold a
meeting of its stockholders for the approval of an increase in the number of
authorized shares of Common Stock. In connection with such meeting, the Company
shall provide each stockholder with a proxy statement and shall use its best
efforts to solicit its stockholders’ approval of such increase in authorized
shares of Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal. In the event that the Company is
prohibited from issuing shares of Common Stock upon any conversion due to the
failure by the Company to have sufficient shares of Common Stock available out
of the authorized but unissued shares of Common Stock (such unavailable number
of shares of Common Stock, the “Authorized Failure Shares”), in lieu of
delivering such Authorized Failure Shares to the Holder, the Company shall pay
cash in exchange for the portion of the Debenture convertible into such
Authorized Failure Shares at a price equal to the sum of the product of (x) such
number of Authorized Failure Shares and (y) the greatest closing sale price of
the Common Stock on any Trading Day during the period commencing on the date the
Authorized Failure Shares should have been issued pursuant to the terms of this
Debenture and ending on the date of such issuance of payment under this Section
4(c)(vi).

11

--------------------------------------------------------------------------------

            viii.        Fractional Shares. No fractional shares or scrip
representing fractional shares shall be issued upon the conversion of this
Debenture. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such conversion, the Company shall at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Conversion Price or round up to the
next whole share.

            ix.          Transfer Taxes and Expenses. The issuance of
certificates for shares of the Common Stock on conversion of this Debenture
shall be made without charge to the Holder hereof for any documentary stamp or
similar taxes that may be payable in respect of the issue or delivery of such
certificates, provided that, the Company shall not be required to pay any tax
that may be payable in respect of any transfer involved in the issuance and
delivery of any such certificate upon conversion in a name other than that of
the Holder of this Debenture so converted and the Company shall not be required
to issue or deliver such certificates unless or until the Person or Persons
requesting the issuance thereof shall have paid to the Company the amount of
such tax or shall have established to the satisfaction of the Company that such
tax has been paid. The Company shall pay all Transfer Agent fees required for
same-day processing of any Notice of Conversion.

12

--------------------------------------------------------------------------------

            d)        Holder’s Conversion Limitations. The Company shall not
effect any conversion of this Debenture, and a Holder shall not have the right
to convert any portion of this Debenture, to the extent that after giving effect
to the conversion set forth on the applicable Notice of Conversion, the Holder
(together with the Holder’s Affiliates, and any Persons acting as a group
together with the Holder or any of the Holder’s Affiliates) would beneficially
own in excess of the Beneficial Ownership Limitation (as defined below). For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its Affiliates shall include the number of
shares of Common Stock issuable upon conversion of this Debenture with respect
to which such determination is being made, but shall exclude the number of
shares of Common Stock which are issuable upon (i) conversion of the remaining,
unconverted principal amount of this Debenture beneficially owned by the Holder
or any of its Affiliates and (ii) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company subject to a
limitation on conversion or exercise analogous to the limitation contained
herein (including, without limitation, any other Debentures or the Warrants)
beneficially owned by the Holder or any of its Affiliates. Except as set forth
in the preceding sentence, for purposes of this Section 4(d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder. To the extent that the
limitation contained in this Section 4(d) applies, the determination of whether
this Debenture is convertible (in relation to other securities owned by the
Holder together with any Affiliates) and of which principal amount of this
Debenture is convertible shall be in the sole discretion of the Holder, and the
submission of a Notice of Conversion shall be deemed to be the Holder’s
determination of whether this Debenture may be converted (in relation to other
securities owned by the Holder together with any Affiliates) and which principal
amount of this Debenture is convertible, in each case subject to the Beneficial
Ownership Limitation. To ensure compliance with this restriction, the Holder
will be deemed to represent to the Company each time it delivers a Notice of
Conversion that such Notice of Conversion has not violated the restrictions set
forth in this paragraph and the Company shall have no obligation to verify or
confirm the accuracy of such determination. In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 4(d), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (i) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (ii) a more recent public announcement by
the Company, or (iii) a more recent written notice by the Company or the
Company’s transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of a Holder, the Company shall
within two Trading Days confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this
Debenture, by the Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Debenture held by the Holder. The Holder,
upon not less than 61 days’ prior notice to the Company, may increase or
decrease the Beneficial Ownership Limitation provisions of this Section 4(d).
Any such increase or decrease will not be effective until the 61st day after
such notice is delivered to the Company. The Beneficial Ownership Limitation
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 4(d) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Debenture.

Section 5.        Certain Adjustments.

13

--------------------------------------------------------------------------------

            a)        Stock Dividends and Stock Splits. If the Company, at any
time while this Debenture is outstanding: (i) pays a stock dividend or otherwise
makes a distribution or distributions payable in shares of Common Stock on
shares of Common Stock or any Common Stock Equivalents (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
conversion of, or payment of interest on, the Debentures), (ii) subdivides
outstanding shares of Common Stock into a larger number of shares, (iii)
combines (including by way of a reverse stock split) outstanding shares of
Common Stock into a smaller number of shares or (iv) issues, in the event of a
reclassification of shares of the Common Stock, any shares of capital stock of
the Company, then the Fixed Conversion Price shall be multiplied by a fraction
of which the numerator shall be the number of shares of Common Stock (excluding
any treasury shares of the Company) outstanding immediately before such event,
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustment made pursuant to this
Section shall become effective immediately after the effective date in the case
of such dividend, distribution, subdivision, combination or reclassification.

            b)        Subsequent Equity Sales. If, at any time while this
Debenture is outstanding, the Company or any Subsidiary, as applicable, sells or
grants any option to purchase or sells or grants any right to reprice, or
otherwise disposes of or issues (or announces any sale, grant or any option to
purchase or other disposition), any Common Stock or Common Stock Equivalents
entitling any Person to acquire shares of Common Stock at an effective price per
share that is lower than the then Fixed Conversion Price (such lower price, the
“Base Conversion Price” and such issuances, collectively, a “Dilutive Issuance”)
(if the holder of the Common Stock or Common Stock Equivalents so issued shall
at any time, whether by operation of purchase price adjustments, reset
provisions, floating conversion, exercise or exchange prices or otherwise, or
due to warrants, options or rights per share which are issued in connection with
such issuance, be entitled to receive shares of Common Stock at an effective
price per share that is lower than the Conversion Price, such issuance shall be
deemed to have occurred for less than the Conversion Price on such date of the
Dilutive Issuance), then the Fixed Conversion Price shall be reduced to the Base
Conversion Price. Such adjustment shall be made whenever such Common Stock or
Common Stock Equivalents are issued. Notwithstanding the foregoing, no
adjustment will be made under this Section 5(b) in respect of an Exempt
Issuance. If the Company enters into a Variable Rate Transaction, despite the
prohibition set forth in the Purchase Agreement, the Company shall be deemed to
have issued Common Stock or Common Stock Equivalents at the lowest possible
conversion price at which such securities may be converted or exercised. The
Company shall notify the Holder in writing, no later than the Trading Day
following the issuance of any Common Stock or Common Stock Equivalents subject
to this Section 5(b), indicating therein the applicable issuance price, or
applicable reset price, exchange price, conversion price and other pricing terms
(such notice, the “Dilutive Issuance Notice”). For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 5(b), upon the occurrence of any Dilutive Issuance, the Holder is
entitled to receive a number of Conversion Shares based upon the adjusted
Conversion Price on or after the date of such Dilutive Issuance, regardless of
whether the Holder accurately refers to such adjusted Conversion Price in the
Notice of Conversion.

14

--------------------------------------------------------------------------------

            c)        Subsequent Rights Offerings. If the Company, at any time
while the Debenture is outstanding, shall issue rights, options or warrants to
all holders of Common Stock (and not to the Holder) entitling them to subscribe
for or purchase warrants, securities or other property pro rata to all or
substantially all of the record holders of any class of Common Stock (the
“Purchase Rights”), then the Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which the
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Debenture (without taking into
account any limitations or restrictions on the convertibility of this Debenture)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights (provided, however, to the extent that the
Holder’s right to participate in any such Purchase Right would result in the
Holder exceeding the Beneficial Ownership Limitation, then the Holder shall not
be entitled to participate in such Purchase Right to such extent (or beneficial
ownership of such shares of Common Stock as a result of such Purchase Right to
such extent) and such Purchase Right to such extent shall be held in abeyance
for the Holder until such time, if ever, as its right thereto would not result
in the Holder exceeding the Beneficial Ownership Limitation).

            d)        Pro Rata Distributions. If the Company, at any time while
this Debenture is outstanding, shall distribute to all holders of Common Stock
(and not to the Holder) evidences of its indebtedness or assets (including cash
and cash dividends) or rights or warrants to subscribe for or purchase any
security other than the Common Stock (which shall be subject to Section 3(b)),
then in each such case the Fixed Conversion Price shall be adjusted by
multiplying the Fixed Conversion Price in effect immediately prior to the record
date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which the denominator shall be the VWAP determined
as of the record date mentioned above, and of which the numerator shall be such
VWAP on such record date less the then per share fair market value at such
record date of the portion of such assets or evidence of indebtedness or rights
or warrants so distributed applicable to one outstanding share of the Common
Stock as determined by the Board of Directors in good faith. In either case the
adjustments shall be described in a statement provided to the Holder of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made.

15

--------------------------------------------------------------------------------

            e)        Fundamental Transaction. If, at any time while this
Debenture is outstanding, (i) the Company, directly or indirectly, in one or
more related transactions effects any merger or consolidation of the Company
with or into another Person, (ii) the Company, directly or indirectly, effects
any sale, lease, license, assignment, transfer, conveyance or other disposition
of all or substantially all of its assets in one or a series of related
transactions, (iii) any, direct or indirect, purchase offer, tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which Holder of Common Stock are permitted to sell, tender or exchange their
shares for other securities, cash or property and has been accepted by the
Holder of 50% or more of the outstanding Common Stock, (iv) the Company,
directly or indirectly, in one or more related transactions effects any
reclassification, reorganization or recapitalization of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property, (v) the
Company, directly or indirectly, in one or more related transactions consummates
a stock or share purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
or share purchase agreement or other business combination) (each a “Fundamental
Transaction”), then, upon any subsequent conversion of this Debenture, the
Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction (without regard to any limitation in Section 4(d)
on the conversion of this Debenture), the number of shares of Common Stock of
the successor or acquiring corporation or of the Company, if it is the surviving
corporation, and any additional consideration (the “Alternate Consideration”)
receivable as a result of such Fundamental Transaction by a holder of the number
of shares of Common Stock for which this Debenture is convertible immediately
prior to such Fundamental Transaction (without regard to any limitation in
Section 4(d) on the conversion of this Debenture). For purposes of any such
conversion, the determination of the Conversion Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one (1) share of Common Stock in
such Fundamental Transaction, and the Company shall apportion the Conversion
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
conversion of this Debenture following such Fundamental Transaction. The Company
shall cause any successor entity in a Fundamental Transaction in which the
Company is not the survivor (the “Successor Entity”) to assume in writing all of
the obligations of the Company under this Debenture and the other Transaction
Documents (as defined in the Purchase Agreement) in accordance with the
provisions of this Section 5(e) and shall, at the option of the holder of this
Debenture, deliver to the Holder in exchange for this Debenture a security of
the Successor Entity evidenced by a written instrument substantially similar in
form and substance to this Debenture which is convertible for a corresponding
number of shares of capital stock of such Successor Entity (or its parent
entity) equivalent to the shares of Common Stock acquirable and receivable upon
conversion of this Debenture (without regard to any limitations on the
conversion of this Debenture) at the closing of such Fundamental Transaction,
and with a conversion price which applies the conversion price hereunder to such
shares of capital stock (but taking into account the relative value of the
shares of Common Stock pursuant to such Fundamental Transaction and the value of
such shares of capital stock, such number of shares of capital stock and such
conversion price being for the purpose of protecting the economic value of this
Debenture immediately prior to the consummation of such Fundamental
Transaction). Upon the occurrence of any such Fundamental Transaction, the
Successor Entity shall succeed to, and be substituted for (so that from and
after the date of such Fundamental Transaction, the provisions of this Debenture
and the other Transaction Documents referring to the “Company” shall refer
instead to the Successor Entity), and may exercise every right and power of the
Company and shall assume all of the obligations of the Company under this
Debenture and the other Transaction Documents with the same effect as if such
Successor Entity had been named as the Company herein.

16

--------------------------------------------------------------------------------

            f)        Calculations. All calculations under this Section 5 shall
be made to the nearest cent or the nearest 1/100th of a share, as the case may
be. For purposes of this Section 5, the number of shares of Common Stock deemed
to be issued and outstanding as of a given date shall be the sum of the number
of shares of Common Stock (excluding any treasury shares of the Company) issued
and outstanding.

            g)        Notice to the Holder.

            i.          Adjustment to Conversion Price. Whenever the Conversion
Price is adjusted pursuant to any provision of this Section 5, the Company shall
promptly deliver to each Holder a notice setting forth the Conversion Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment.

            ii.         Notice to Allow Conversion by Holder. If (A) the Company
shall declare a dividend (or any other distribution in whatever form) on the
Common Stock, (B) the Company shall declare a special nonrecurring cash dividend
on or a redemption of the Common Stock, (C) the Company shall authorize the
granting to all Holder of the Common Stock of rights or warrants to subscribe
for or purchase any shares of capital stock of any class or of any rights, (D)
the approval of any stockholder of the Company shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Company is a party, any sale or transfer of all or substantially all
of the assets of the Company, or any compulsory share exchange whereby the
Common Stock is converted into other securities, cash or property or (E) the
Company shall authorize the voluntary or involuntary dissolution, liquidation or
winding up of the affairs of the Company, then, in each case, the Company shall
cause to be filed at each office or agency maintained for the purpose of
conversion of this Debenture, and shall cause to be delivered to the Holder at
its last address as it shall appear upon the Debenture Register, at least
fifteen (15) calendar days prior to the applicable record or effective date
hereinafter specified, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
the Common Stock of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holder of the Common Stock of record shall be entitled to exchange
their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer or
share exchange, provided that the failure to deliver such notice or any defect
therein or in the delivery thereof shall not affect the validity of the
corporate action required to be specified in such notice. To the extent that any
notice provided hereunder constitutes, or contains, material, non-public
information regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K. The Holder shall remain entitled to convert this Debenture during
the 20-day period commencing on the date of such notice through the effective
date of the event triggering such notice except as may otherwise be expressly
set forth herein.

17

--------------------------------------------------------------------------------

Section 6.        Redemption and Forced Conversion.

            a)        Optional Redemption at Election of Company. Subject to the
provisions of this Section 6(a), the Company may deliver a notice to the Holder
(an “Optional Redemption Notice” and the date such notice is deemed delivered
hereunder, the “Optional Redemption Notice Date”) of its irrevocable election to
redeem some or all of the then outstanding principal amount of this Debenture
for cash in an amount equal to the Redemption Amount on the 10th Trading Day
following the Optional Redemption Notice Date (such date, the “Optional
Redemption Date”, such 10 Trading Day period, the “Optional Redemption Period”
and such redemption, the “Optional Redemption”); provided that the Company may
only provide notice of such redemption if the Equity Conditions are true and
correct as of the date of the Notice.

           b)        Optional Redemption Procedure. The payment of cash pursuant
to an Optional Redemption shall be payable on the Optional Redemption Date. If
any portion of the payment pursuant to an Optional Redemption shall not be paid
by the Company by the applicable due date, interest shall accrue thereon at an
interest rate equal to the lesser of 18% per annum or the maximum rate permitted
by applicable law until such amount is paid in full. Notwithstanding anything
herein contained to the contrary, if any portion of the Optional Redemption
Amount remains unpaid after such date, the Holder may elect, by written notice
to the Company given at any time thereafter, to invalidate such Optional
Redemption, abinitio. The Holder may elect to convert the outstanding principal
amount and accrued interest of the Debenture pursuant to Section 4 prior to
actual payment in cash for any redemption under this Section 6 by the delivery
of a Notice of Conversion to the Company.

            Section 7.        Negative Covenants. As long as any portion of this
Debenture remains outstanding, unless the Holders of at least 50% in principal
amount of the then outstanding Debentures shall have otherwise given prior
written consent, the Company shall not, and shall not permit any of the
Subsidiaries to, directly or indirectly:

            a)        amend its charter documents, including, without
limitation, its certificate of incorporation and bylaws, in any manner that
materially and adversely affects any rights of the Holder;

            b)        pay cash dividends or distributions on any equity
securities of the Company;

            c)        enter into any transaction with any Affiliate of the
Company which would be required to be disclosed in any public filing with the
Commission, unless such transaction is made on an arm’s-length basis and
expressly approved by a majority of the disinterested directors of the Company
(even if less than a quorum otherwise required for board approval); or

            d)        enter into any agreement with respect to any of the
foregoing.

18

--------------------------------------------------------------------------------

Section 8.        Events of Default.

            a)        “Event of Default” means, wherever used herein, any of the
following events (whatever the reason for such event and whether such event
shall be voluntary or involuntary or effected by operation of law or pursuant to
any judgment, decree or order of any court, or any order, rule or regulation of
any administrative or governmental body):

            i.           any default in the payment of (A) the principal amount
of any Debenture or (B) interest, liquidated damages and other amounts owing to
the Holder on any Debenture, as and when the same shall become due and payable
(whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default, solely in the case of an interest payment or other
default under clause (B) above, is not cured within 3 Trading Days;

            ii.          the Company shall fail to observe or perform any other
covenant or agreement contained in the Debentures (other than a breach by the
Company of its obligations to deliver shares of Common Stock to the Holder upon
conversion, which breach is addressed in clause (xi) below) which failure is not
cured, if possible to cure, within the earlier to occur of (A) 5 Trading Days
after notice of such failure sent by the Holder or by any other Holder to the
Company and (B) 5 Trading Days after the Company has become aware of such
failure;

            iii.         a default or event of default (subject to any grace or
cure period provided in the applicable agreement, document or instrument) shall
have been declared under (A) any of the Transaction Documents or (B) any other
material agreement, lease, document or instrument to which the Company or any
Subsidiary is obligated (and not covered by clause (vi) below) which solely with
respect to Section 8(a)(iii)(B), such default or event of default would or is
likely to have a material adverse effect on the business, assets, operations
(including results thereof), liabilities, properties, or financial condition of
the Company or any of its Subsidiaries, individually or in the aggregate;

            iv.         any representation or warranty made in this Debenture,
any other Transaction Documents, any written statement pursuant hereto or
thereto or any other report, financial statement or certificate made or
delivered to the Holder shall be untrue or incorrect in any material respect as
of the date when made or deemed made;

            v.           the Company or any Significant Subsidiary (as such term
is defined in Rule 1-02(w) of Regulation S-X) shall be subject to a Bankruptcy
Event;

            vi.          the Company or any Subsidiary shall default on any of
its obligations under any mortgage, credit agreement or other facility,
indenture agreement, factoring agreement or other instrument under which there
may be issued, or by which there may be secured or evidenced, any indebtedness
for borrowed money or money due under any long term leasing or factoring
arrangement that (a) involves an obligation greater than $50,000, whether such
indebtedness now exists or shall hereafter be created, and (b) results in such
indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise become due and payable;

19

--------------------------------------------------------------------------------

            vii.          the Common Stock shall not be eligible for listing or
quotation for trading on a Trading Market and shall not be eligible to resume
listing or quotation for trading thereon within ten Trading Days;

            viii.        the Company shall be a party to any Change of Control
Transaction or Fundamental Transaction or shall agree to sell or dispose of all
or in excess of 50% of its assets in one transaction or a series of related
transactions (whether or not such sale would constitute a Change of Control
Transaction);

            ix.          the Company does not meet the current public
information requirements under Rule 144 in respect of the Registrable Securities
(as defined under the Registration Rights Agreement);

            x.           if, during the Effectiveness Period (as defined in the
Registration Rights Agreement), the Holder shall not be permitted to resell
Registrable Securities (as defined in the Registration Rights Agreement) under
the Registration Statement for a period of more than 20 consecutive Trading Days
or 30 non-consecutive Trading Days during any 12 month period unless it is
pursuant to an Allowable Grace Period (as defined in the Registration Rights
Agreement);

           xi.          the Company shall fail for any reason to deliver
certificates to a Holder prior to the fifth Trading Day after a Conversion Date
pursuant to Section 4(c) or the Company shall provide at any time notice to the
Holder, including by way of public announcement, of the Company’s intention to
not honor requests for conversions of any Debentures in accordance with the
terms hereof;

            xii.         on or before the earlier of the (x) the Effective Date,
or (y) the date which is six months from the First Closing Date, the Common
Stock shall not be eligible for electronic transfer through the Depository Trust
Company (“DTC”) or DTC otherwise places a chill on new deposits of Common Stock;
or

            xii.        any monetary judgment, writ or similar final process
shall be entered or filed against the Company, any subsidiary or any of their
respective property or other assets for more than $100,000, and such judgment,
writ or similar final process shall remain unvacated, unbonded or unstayed for a
period of 45 calendar days; provided, however, that any judgment which is
covered by insurance or an indemnity from a credit worthy party shall not be
included in calculating the $100,000 amount set forth above so long as the
Company provides the Holder a written statement from such insurer or indemnity
provider (which written statement shall be reasonably satisfactory to the
Holder) to the effect that such judgment is covered by insurance or an indemnity
and the Company or such Subsidiary (as the case may be) will receive the
proceeds of such insurance or indemnity within thirty (30) days of the issuance
of such judgment.

            b)        Remedies Upon Event of Default. If any Event of Default
occurs, the outstanding principal amount of this Debenture, plus accrued but
unpaid interest, plus the applicable Interest Make-Whole Amount, liquidated
damages and other amounts owing in respect thereof through the date of
acceleration, shall become, at the Holder’s election, immediately due and
payable in cash at the Mandatory Default Amount and shall become convertible
into shares of Common Stock at the lesser of (i) the Conversion Price, and (ii)
50% of the average VWAP for the five Trading Days in the preceding twenty
Trading Days that have the lowest VWAP during such period. Commencing 5 days
after the occurrence of any Event of Default that results in the acceleration of
this Debenture, the interest rate on this Debenture shall accrue at an interest
rate equal to the lesser of 18% per annum or the maximum rate permitted under
applicable law. Upon the payment in full of the Mandatory Default Amount, the
Holder shall promptly surrender this Debenture to or as directed by the Company.
In connection with such acceleration described herein, the Holder need not
provide, and the Company hereby waives, any presentment, demand, protest or
other notice of any kind, and the Holder may immediately and without expiration
of any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law. Such acceleration may
be rescinded and annulled by Holder at any time prior to payment hereunder and
the Holder shall have all rights as a holder of the Debenture until such time,
if any, as the Holder receives full payment pursuant to this Section 8(b). No
such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon.

20

--------------------------------------------------------------------------------

Section 9.        Miscellaneous.

            a)        Notices. Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, including, without
limitation, any Notice of Conversion, shall be in writing and delivered
personally, by facsimile, or sent by a nationally recognized overnight courier
service, addressed to the Company, at the address set forth above, or such other
facsimile number or address as the Company may specify for such purposes by
notice to the Holder delivered in accordance with this Section 9(a). Any and all
notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by facsimile, or sent by
a nationally recognized overnight courier service addressed to the Holder at the
facsimile number or address of the Holder appearing on the books of the Company,
or if no such facsimile number or address appears on the books of the Company,
at the principal place of business of the Holder, as set forth in the Purchase
Agreement. Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on any date, (ii) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (iii) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (iv) upon actual receipt by
the party to whom such notice is required to be given.

            b)        Absolute Obligation. Except as expressly provided herein,
no provision of this Debenture shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of,
liquidated damages and accrued interest, as applicable, on this Debenture at the
time, place, and rate, and in the coin or currency, herein prescribed. This
Debenture is a direct debt obligation of the Company. This Debenture ranks
paripassu with all other Debentures now or hereafter issued under the terms set
forth herein.

21

--------------------------------------------------------------------------------

            c)        Lost or Mutilated Debenture. If this Debenture shall be
mutilated, lost, stolen or destroyed, the Company shall execute and deliver, in
exchange and substitution for and upon cancellation of a mutilated Debenture, or
in lieu of or in substitution for a lost, stolen or destroyed Debenture, a new
Debenture for the principal amount of this Debenture so mutilated, lost, stolen
or destroyed, but only upon receipt of evidence of such loss, theft or
destruction of such Debenture, and of the ownership hereof, reasonably
satisfactory to the Company.

            e)        Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Debenture shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflict of laws thereof. Each
party agrees that all legal proceedings concerning the interpretation,
enforcement and defense of the transactions contemplated by any of the
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, directors, officers, shareholder, employees or agents) shall be
commenced in the state and federal courts sitting in the City of New York,
Borough of Manhattan (the “New York Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such New York Courts,
or such New York Courts are improper or inconvenient venue for such proceeding.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Debenture and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
applicable law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Debenture or the
transactions contemplated hereby. If any party shall commence an action or
proceeding to enforce any provisions of this Debenture, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorney’s fees and other costs and expenses incurred in the investigation,
preparation and prosecution of such action or proceeding.

            f)        Amendments; Waiver. No provision of this Debenture may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by each of the Company and the Holder or, in the
case of a waiver, by the party against whom enforcement of any such waived
provision is sought. Any waiver by the Company or the Holder of a breach of any
provision of this Debenture shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture on any other
occasion.

22

--------------------------------------------------------------------------------

            g)        Severability. If any provision of this Debenture is
invalid, illegal or unenforceable, the balance of this Debenture shall remain in
effect, and if any provision is inapplicable to any Person or circumstance, it
shall nevertheless remain applicable to all other Persons and circumstances. If
it shall be found that any interest or other amount deemed interest due
hereunder violates the applicable law governing usury, the applicable rate of
interest due hereunder shall automatically be lowered to equal the maximum rate
of interest permitted under applicable law. The Company covenants (to the extent
that it may lawfully do so) that it shall not at any time insist upon, plead, or
in any manner whatsoever claim or take the benefit or advantage of, any stay,
extension or usury law or other law which would prohibit or forgive the Company
from paying all or any portion of the principal of or interest on this Debenture
as contemplated herein, wherever enacted, now or at any time hereafter in force,
or which may affect the covenants or the performance of this Debenture, and the
Company (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impede the execution of any power herein
granted to the Holder, but will suffer and permit the execution of every such as
though no such law has been enacted.

            h)        Successors and Assigns. The terms and conditions of this
Debenture shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. The Company may not assign this note or
delegate any of its obligations hereunder without the written consent of the
Holder. The Holder may assign this Debenture and its rights hereunder at any
time without consent of Company.

            i)        Next Business Day. Whenever any payment or other
obligation hereunder shall be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day.

            j)        Headings. The headings contained herein are for
convenience only, do not constitute a part of this Debenture and shall not be
deemed to limit or affect any of the provisions hereof.

*********************

(Signature Pages Follow)

23

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the Company has caused this Debenture to be duly
executed by a duly authorized officer as of the date first above indicated.

WORLD MOTO, INC.

 

  By:  _______________________________________________________________        
 Name:          Title:          Facsimile No. for delivery of Notices:

24

--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

            The undersigned hereby elects to convert principal under the 12%
Senior Secured Convertible Debenture due ______ , 2016 of World Moto, Inc., a
Nevada corporation (the “Company”), into shares of common stock (the “Common
Stock”), of the Company according to the conditions hereof, as of the date
written below. If shares of Common Stock are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
payable with respect thereto and is delivering herewith such certificates and
opinions as reasonably requested by the Company in accordance therewith. No fee
will be charged to the holder for any conversion, except for such transfer
taxes, if any.

By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Debenture, as determined in
accordance with Section 13(d) of the Exchange Act.

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.

In the event of a partial Conversion, Amortization Dates from which Amortization
Amount is to be deducted:

Conversion calculations:

  Date to Effect Conversion:       Principal Amount of Debenture   to be
Converted:       Number of shares of Common Stock   to be issued:          
Signature:       Name:       Address for Delivery of Common Stock  
Certificates:       Or

25

--------------------------------------------------------------------------------


  DWAC Instructions:       Broker   No:
_____________________________________________   Account   No:
_____________________________________________

26

--------------------------------------------------------------------------------

Schedule 1

CONVERSION SCHEDULE

The 12% Senior Secured Convertible Debentures due ____, 2016 in the aggregate
principal amount of $____________ are issued by World Moto, Inc., a Nevada
corporation. This Conversion Schedule reflects conversions made under Section 4
of the above referenced Debenture.

Dated:







Date of Conversion
(or for first entry,
Original Issue Date)






Amount of
Conversion Aggregate
Principal
Amount
Remaining
Subsequent to
Conversion
(or original
Principal
Amount)







Company Attest                                                                  
     

27

--------------------------------------------------------------------------------